United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                ___________

                                No. 09-1710
                                ___________

Robert L. Kern,                        *
                                       *
              Appellant,               *
                                       *
       v.                              *   Appeal from the United States
                                       *   District Court for the
Scott Francik, Employed as             *   Southern District of Iowa.
Correctional Counselor at Anamosa      *
State Penitentiary; John Ault,         *     [UNPUBLISHED]
Employed as Warden (now ex-warden) *
at Anamosa State Penitentiary; John    *
Fayram, Employed as Deputy Warden *
at Anamosa State Penitentiary; Jerry   *
Connolly, Hospital Administrative      *
Director of Nursing at Anamosa State *
Penitentiary; Christopher Meeks, was *
Employed as Deputy Director of         *
Corrections, Central Office, 510 East  *
12th Street, Suite 3, Des Moines, IA   *
50319; William Sperfslage, Employed *
as Deputy Warden at Iowa State         *
Penitentiary; Dennis W. Brumbaugh,     *
Employed as a Unit Manager in          *
Cellhouse 419 at the Iowa State        *
Penitentiary; Richard Larkin, Employed *
as a Correctional Counselor at         *
Cellhouse 419 at the Iowa State        *
Penitentiary,                          *
                                       *
              Appellees.               *
                                     ___________

                              Submitted: January 28, 2010
                                 Filed: February 4, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

        Iowa inmate Robert Lee Kern appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action alleging retaliatory transfer.
Reviewing de novo, see Anderson v. Larson, 327 F.3d 762, 767 (8th Cir. 2003)
(standard of review), we agree with the district court that the summary judgment
record did not support a claim of retaliatory transfer, see Sisneros v. Nix, 95 F.3d 749,
752 (8th Cir. 1996) (“In a retaliatory transfer case, ‘the burden is on the prisoner to
prove that but for an unconstitutional, retaliatory motive the transfer would not have
occurred.’” (citation omitted)). Additionally, we find no merit to Kern’s appellate
arguments that his counsel was ineffective, see Watson v. Moss, 619 F.2d 775, 776
(8th Cir. 1980) (per curiam) (no right to effective assistance of counsel in civil case),
and that he was not afforded sufficient discovery, see Pony Computer, Inc. v. Equus
Computer Sys. of Mo., 162 F.3d 991, 996 (8th Cir. 1998) (where plaintiff moved to
compel but failed to explain how additional discovery would provide support for any
of its claims, district court did not abuse its discretion in granting summary judgment
on record without further discovery). Accordingly, we affirm. See 8th Cir. R. 47B.
                          ______________________________




      1
        The Honorable James E. Gritzner, United States District Judge for the Southern
District of Iowa.

                                          -2-